
	
		II
		110th CONGRESS
		1st Session
		S. 1776
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2007
			Mr. Durbin (for himself
			 and Mr. Brown) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  establish a user fee program to ensure food safety, and for other
		  purposes.
	
	
		1.Short
			 title; findings
			(a)Short
			 titleThis Act may be cited
			 as the Imported Food Security Act of
			 2007.
			(b)FindingsCongress
			 finds that—
				(1)the safety and
			 integrity of the United States food supply is vital to the public health, to
			 public confidence in the food supply, and to the success of the food sector of
			 the Nation's economy;
				(2)illnesses and
			 deaths of individuals and companion pets caused by contaminated food—
					(A)have contributed
			 to a loss of public confidence in food safety; and
					(B)have caused
			 significant economic losses to manufacturers and producers not responsible for
			 contaminated food items;
					(3)the task of
			 preserving the safety of the food supply of the United States faces tremendous
			 pressures with regard to—
					(A)emerging
			 pathogens and other contaminants and the ability to detect all forms of
			 contamination; and
					(B)an increasing
			 volume of imported food, without adequate monitoring and inspection;
					(4)the United States
			 is increasing the amount of food that it imports such that—
					(A)from 2003 to the
			 present, the value of food imports has increased from $45,600,000,000 to
			 $64,000,000,000; and
					(B)imported food
			 accounts for 13 percent of the average Americans diet including 31 percent of
			 fruits, juices, and nuts, 9.5 percent of red meat and 78.6 percent of fish and
			 shellfish; and
					(5)the number of
			 full time equivalent Food and Drug Administration employees conducting
			 inspections has decreased from 2003 to 2007.
				2.User fees
			 regarding inspections of imported food safetyChapter VIII of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 381 et seq.) is amended by inserting after section 801
			 the following:
			
				801A.User fees regarding food safety(a)In General
						(1)AssessmentBeginning
				in fiscal year 2008, the Secretary shall in accordance with this section assess
				and collect fees on food imported into the United States.
						(2)Purpose of
				fees
							(A)In
				generalThe purpose of fees under paragraph (1) is to defray the
				costs of carrying out section 801 with respect to food. Costs referred to in
				the preceding sentence include increases in such costs for an additional number
				of full-time equivalent positions in the Department of Health and Human
				Services to be engaged in carrying out such section.
							(B)Allocations by
				secretaryOf the total fee revenues collected under paragraph (1)
				for a fiscal year, the Secretary shall reserve and expend amounts in accordance
				with the following:
								(i)The Secretary
				shall reserve not less than 50 percent for carrying out section 801 with
				respect to food, other than research under section 801(p). In expending the
				amount so reserved, the Secretary shall give first priority to inspections
				conducted at ports of entry into the United States and second priority to the
				implementation of the import certification program under section 805.
								(ii)The Secretary
				shall reserve not more than 50 percent for carrying out research under section
				801(p).
								(3)Amount of fee;
				collectionA fee under paragraph (1) shall be assessed on each
				line item of food, as defined by the Secretary by regulation. The amount of the
				fee shall be based on the number of line items, and may not exceed $20 per line
				item, notwithstanding subsection (b). The liability for the fee constitutes a
				personal debt due to the United States, and such liability accrues on the date
				on which the Secretary approves the food under section 801(c)(1). The Secretary
				may coordinate with and seek the cooperation of other agencies of the Federal
				Government regarding the collection of such fees.
						(b)Total Fee
				RevenuesThe total fee revenues collected under subsection (a)
				for a fiscal year shall be the amount appropriated under subsection
				(f)(3).
					(c)Annual fee
				adjustmentNot later than 60 days after the end of each fiscal
				year beginning after fiscal year 2008, the Secretary, subject to not exceeding
				the maximum fee amount specified in subsection (a)(3), shall adjust the amounts
				that otherwise would under subsection (a) be assessed as fees during the fiscal
				year in which the adjustment occurs so that the total revenues collected in
				such fees for such fiscal year equal the amount applicable pursuant to
				subsection (b) for the fiscal year.
					(d)Fee Waiver or
				ReductionThe Secretary shall grant a waiver from or a reduction
				of a fee assessed under subsection (a) where the Secretary finds that the fee
				to be paid will exceed the anticipated present and future costs incurred by the
				Secretary in carrying out section 801 with respect to food (which finding may
				be made by the Secretary using standard costs).
					(e)Assessment of
				Fees
						(1)LimitationFees
				may not be assessed under subsection (a) for a fiscal year beginning after
				fiscal year 2008 unless the amount appropriated for salaries and expenses of
				the Food and Drug Administration for such fiscal year is equal to or greater
				than the amount appropriated for salaries and expenses of the Food and Drug
				Administration for fiscal year 2008 multiplied by the adjustment factor
				applicable to the fiscal year involved, except that in making determinations
				under this paragraph for the fiscal years involved there shall be
				excluded—
							(A)the amounts
				appropriated under subsection (f)(3) for the fiscal years involved; and
							(B)the amounts
				appropriated under section 736(g) for such fiscal years.
							(2)AuthorityIf
				the Secretary does not assess fees under subsection (a) during any portion of a
				fiscal year because of paragraph (1) and if at a later date in such fiscal year
				the Secretary may assess such fees, the Secretary may assess and collect such
				fees, without any modification in the rate of the fees, at any time in such
				fiscal year notwithstanding the provisions of subsection (a)(3) relating to the
				time at which fees are to be paid.
						(f)Crediting and
				Availability of Fees
						(1)In
				generalFees collected for a fiscal year pursuant to subsection
				(a) shall be credited to the appropriation account for salaries and expenses of
				the Food and Drug Administration and shall be available in accordance with
				appropriation Acts until expended without fiscal year limitation. Such sums as
				may be necessary may be transferred from the Food and Drug Administration
				salaries and expenses appropriation account without fiscal year limitation to
				such appropriation account for salaries and expenses with such fiscal year
				limitation. The sums transferred shall be available solely for carrying out
				section 801 with respect to food, and the sums are subject to allocations under
				subsection (a)(2)(B).
						(2)Collections and
				appropriation actsThe fees authorized in subsection (a)—
							(A)shall be collected
				in each fiscal year in accordance with subsections (a)(3) and (b); and
							(B)shall only be
				collected and available for the purpose specified in subsection (a)(2).
							(3)Authorization of
				appropriations; allocations by secretarySubject to paragraph
				(4), there is authorized to be appropriated for fees under this section such
				sums as may be necessary to carry out the purposes of this section for each of
				the fiscal years 2008 through 2012. Such appropriated funds may be in addition
				to any other funds appropriated for such purposes.
						(4)OffsetAny
				amount of fees collected for a fiscal year under subsection (a) that exceeds
				the amount of fees specified in appropriation Acts for such fiscal year shall
				be credited to the appropriation account of the Food and Drug Administration as
				provided in paragraph (1), and shall be subtracted from the amount of fees that
				would otherwise be authorized to be collected under this section pursuant to
				appropriation Acts for a subsequent fiscal year.
						(g)Collection of
				Unpaid FeesIn any case where the Secretary does not receive
				payment of a fee assessed under subsection (a) within 30 days after it is due,
				such fee shall be treated as a claim of the United States Government subject to
				subchapter II of chapter 37 of title 31, United States Code.
					(h)ConstructionThis
				section may not be construed as requiring that the number of full-time
				equivalent positions in the Department of Health and Human Services, for
				officers, employees, and advisory committees not engaged in carrying out
				section 801 with respect to food be reduced to offset the number of officers,
				employees, and advisory committees so engaged.
					(i)Definition of
				Adjustment FactorFor purposes of this section, the term
				adjustment factor applicable to a fiscal year is the Consumer
				Price Index for all urban consumers (all items; United States city average) for
				April of the preceding fiscal year divided by such Index for April
				2007.
					.
		3.Research on
			 testing techniques for food safety inspections of imported food; priority
			 regarding detection of intentional adulterationSection 801 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 381) is amended by adding at the end the
			 following:
			
				(p)Research on
				testing techniques for food safety inspections of imported food
					(1)In
				generalThe Secretary shall (directly or through grants or
				contracts) provide for research on the development of tests and sampling
				methodologies, for use in inspections of food under this section—
						(A)whose purpose is to
				determine whether food is adulterated by reason of being contaminated with
				microorganisms or pesticide chemicals or related residues; and
						(B)whose results are
				available not later than approximately 60 minutes after the administration of
				the tests.
						(2)PriorityIn
				providing for research under paragraph (1), the Secretary shall give priority
				to conducting research on the development of tests that are suitable for
				inspections of food at ports of entry into the United States. In providing for
				research under paragraph (1), the Secretary shall under the preceding sentence
				give priority to conducting research on the development of tests for detecting
				the presence in food of the pathogens E. coli, salmonella, cyclospora,
				cryptosporidium, hepatitis A, or listeria, the presence in or on food of
				pesticide chemicals and related residues, and the presence in or on food of
				such other pathogens or substances as the Secretary determines to be
				appropriate. The Secretary shall establish the goal of developing, by the
				expiration of the 3-year period beginning on the date of the enactment of the
				Imported Food Security Act of
				2007, tests under paragraph (1) for each of the pathogens and
				substances receiving priority under the preceding sentence.
					(3)Periodic
				reportsThe Secretary shall submit to Congress periodic reports
				describing the progress that has been made toward the goal referred to in
				paragraph (1) and describing plans for future research toward the goal. Each of
				the reports shall provide an estimate by the Secretary of the amount of funds
				needed to meet such goal, and shall provide a determination by the Secretary of
				whether there is a need for further research under this subsection. The first
				such report shall be submitted not later than March 1, 2008, and subsequent
				reports shall be submitted semiannually after the submission of the first
				report until the goal is met.
					(4)ConsultationThe
				Secretary shall carry out the program of research under paragraph (1) in
				consultation with the Director of the Centers for Disease Control and
				Prevention, the Director of the National Institutes of Health, and the
				Administrator of the Environmental Protection Agency. The Secretary shall with
				respect to such research coordinate the activities of the Department of Health
				and Human Services. The Secretary shall in addition consult with the Secretary
				of Agriculture (acting through the Food Safety and Inspection Service of the
				Department of Agriculture) in carrying out the program.
					(5)Awards to private
				entitiesOf the amounts reserved under section 801A(a)(2)(B)(ii)
				for a fiscal year for carrying out the program of research under paragraph (1),
				the Secretary shall make available not less than 50 percent for making awards
				of grants or contracts to private entities to conduct such
				research.
					.
		4.Certification of
			 food imports
			(a)In
			 generalChapter VIII of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 381 et seq.) is amended by
			 adding at the end the following:
				
					805.Certification
				of food imports
						(a)In
				generalNot later than 2 years after the date of enactment of
				this section, the Secretary shall establish a system under which a foreign
				government or foreign food establishment seeking to import food to the United
				States shall submit a request for certification to the Secretary.
						(b)Certification
				standardA foreign government or foreign food establishment
				requesting a certification to import food to the United States shall
				demonstrate, in a manner determined appropriate by the Secretary, that food
				produced under the supervision of a foreign government or by the foreign food
				establishment has met standards for food safety, inspection, labeling, and
				consumer protection that are at least equivalent to standards applicable to
				food produced in the United States.
						(c)Certification
				approval
							(1)Request by
				foreign governmentPrior to granting the certification request of
				a foreign government, the Secretary shall review, audit, and certify the food
				safety program of a requesting foreign government (including all statutes,
				regulations, and inspection authority) as at least equivalent to the food
				safety program in the United States, as demonstrated by the foreign
				government.
							(2)Request by
				foreign food establishmentPrior to granting the certification
				request of a foreign food establishment, the Secretary shall certify, based on
				an onsite inspection, the food safety programs and procedures of a requesting
				foreign firm as at least equivalent to the food safety programs and procedures
				of the United States.
							(d)LimitationA
				foreign government or foreign firm approved by the Secretary to import food to
				the United States under this section shall be certified to export only the
				approved food products to the United States for a period not to exceed 5
				years.
						(e)Withdrawal of
				certificationThe Secretary may withdraw certification of any
				food from a foreign government or foreign firm—
							(1)if such food is
				linked to an outbreak of human illness;
							(2)following an
				investigation by the Secretary that finds that the foreign government programs
				and procedures or foreign food establishment is no longer equivalent to the
				food safety programs and procedures in the United States; or
							(3)following a
				refusal to allow United States officials to conduct such audits and
				investigations as may be necessary to fulfill the requirements under this
				section.
							(f)Renewal of
				certificationThe Secretary shall audit foreign governments and
				foreign food establishments at least every 5 years to ensure the continued
				compliance with the standards set forth in this section.
						(g)Required
				routine inspectionThe Secretary shall routinely inspect food and
				food animals (via a physical examination) before it enters the United States to
				ensure that it is—
							(1)safe;
							(2)labeled as
				required for food produced in the United States; and
							(3)otherwise meets
				requirements under this Act.
							(h)EnforcementThe
				Secretary is authorized to—
							(1)deny importation
				of food from any foreign government that does not permit United States
				officials to enter the foreign country to conduct such audits and inspections
				as may be necessary to fulfill the requirements under this section;
							(2)deny importation
				of food from any foreign government or foreign firm that does not consent to an
				investigation by the Secretary when food from that foreign country or foreign
				firm is linked to a food-borne illness outbreak or is otherwise found to be
				adulterated or mislabeled; and
							(3)promulgate rules
				and regulations to carry out the purposes of this section, including setting
				terms and conditions for the destruction of products that fail to meet the
				standards of this Act.
							(i)Detention and
				seizureAny food imported for consumption in the United States
				may be detained, seized, or condemned pursuant to section 304.
						(j)DefinitionFor
				purposes of this section, the term food establishment—
							(1)means a
				slaughterhouse, factory, warehouse, or facility owned or operated by a person
				located in any State that processes food or a facility that holds, stores, or
				transports food or food ingredients; and
							(2)does not include
				a farm, restaurant, other retail food establishment, nonprofit food
				establishment in which food is prepared for or served directly to the consumer,
				or fishing vessel (other than a fishing vessel engaged in processing, as that
				term is defined in section 123.3 of title 21, Code of Federal
				Regulations).
							.
			(b)Transitional
			 programNot later than 180 days after the date of enactment of
			 this Act, the Secretary of Health and Human Services shall promulgate
			 regulations to establish a transitional food safety import review program, with
			 minimal disruption to commerce, that shall be in effect until the date of
			 implementation of the food import certification program under section 805 of
			 the Federal Food, Drug, and Cosmetic Act (as added by subsection (a)).
			
